794 F.2d 572
James MESSER, Jr., Petitioner/Appellant,v.Ralph KEMP, Warden, Georgia Diagnostic and ClassificationCenter, Respondent/Appellee.
No. 86-8506.
United States Court of Appeals,Eleventh Circuit.
July 8, 1986.

Howard Manchel, Robert L. McGlasson, Atlanta, Ga., for petitioner/appellant.
Mary Beth Westmoreland, Asst. Atty. Gen., William B. Hill, Sr., Asst. Atty. Gen., for respondent/appellee.
Appeal from the United States District Court for the Northern District of Georgia, Robert H. Hall, Judge.
Before RONEY, HILL and FAY, Circuit Judges.

ORDER
BY THE COURT:

1
The district court denied petitioner's petition for habeas corpus late yesterday, July 7, 1986.  A notice of appeal from the district court's denial of the petition for the writ of habeas corpus has been filed.  An application for a certificate of probable cause and a stay of execution has also been filed in this court.


2
The stay of execution which had been entered by the district court has been ordered, by that court, to be lifted as of 12:00 noon today, July 8, 1986.  This court has been advised that the state has scheduled petitioner's execution for 10:00 a.m. on Wednesday, July 9, 1986.


3
The premises considered, and further considering that proceedings are going forward in this court today, it is ORDERED that the execution of the death penalty upon petitioner is stayed until 10:00 a.m. on Wednesday, July 9, 1986.